Order issued January. ~ ,2013




                                               In The
                                       £ourt of

                                       No. 05-12-00650-CV


            STARCO IMPEX, INC. D/B/A WHOLESALE OUTLET, Appellant



                    KATALYST BEVERAGE CORPORATION, Appellee


                                             ORDER

       We GRANT appellee’s December 28, 2012 second unopposed motion for an extension of

time to file a brief. Appellee shall file its brief on or before February 8, 2013. We caution appellee

that no further~xtension of time will be granted absent extraordinary cir~zumstances.